DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are pending in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 12/17/2020 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “Claim 1. … a training manager to: generate a first modeling plan for client-side resources; and transmit the first modeling plan to the client-side resources; a data aggregator to search for a primary validation flag in response to retrieving client-side model parameters; and an accuracy calculator to: in response to detecting the primary validation flag, perform a secondary validation corresponding to the client-side model parameters using a server-side ground truth data set; and determine whether to update the global model with the client-side model parameters based on a comparison of results of the secondary validation and a validation threshold. Claim 2. … wherein the accuracy calculator is to authorize updating of the global model when the results of the secondary validation satisfy the validation threshold. Claim 3. … wherein the accuracy calculator is to prohibit updating of the global model when the results of the secondary validation do not satisfy the validation threshold. Claim 4. … wherein the training manager is to: send a second modeling plan to the client-side resources in response to rejecting the client-side modeling parameters; and cause the client-side resources to execute the second modeling plan instead of the first modeling plan.” in claims 1-4 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-12, 14-20, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karame et al. (Pub. No.: US 2021/0051169, hereinafter, “Karame”) in view of Julian et al. (Pub. No.: US 2015/0324686, hereinafter, “Julian”).
Claims 1, 9, 17. Karame teaches:
A computer system to update a global model, comprising: – in paragraph [0033] (The server can determine to update the current state of the model to a new state based upon the number of the subset of clients that have accepted the current state of the machine leaning model to meeting a threshold.)
a training manager to: generate a first modeling plan for client-side resources; and – in paragraph [0052] (After receiving the current global model G.sup.r and instantiating the current global model G.sup.r as their local model (L.sub.1.sup.r, L.sub.2.sup.r, L.sub.3.sup.r), the selected clients (C.sub.1, C.sub.2, and C.sub.3) perform model-training locally (100c).)
transmit the first modeling plan to the client-side resources; – in paragraph [0053] (Once the selected clients (C.sub.1, C.sub.2, and C.sub.3) train their respective local model (L.sub.1.sup.r, L.sub.2.sup.r, L.sub.3.sup.r) to create their updated local model (L.sub.1.sup.r+1, L.sub.2.sup.r+1, L.sub.3.sup.r+1), the selected clients (C.sub.1, C.sub.2, and C.sub.3) send their respective (updated) local model (L.sub.1.sup.r+1, L.sub.2.sup.r+1, L.sub.3.sup.r+1) and/or their updates {U.sub.i}.sub.i∈I.sub.r (e.g., gradient updates) to the server S. The server S then aggregates the locally-computed updates to derive an updated version of the shared model G′ (100d).)

Karame does not explicitly teach:
a data aggregator to search for a primary validation flag in response to retrieving client-side model parameters; and an accuracy calculator to: in response to detecting the primary validation flag, perform a secondary validation corresponding to the client-side model parameters using a server-side ground truth data set; and determine whether to update the global model with the client-side model parameters based on a comparison of results of the secondary validation and a validation threshold.
However, Julian teaches:
a data aggregator to search for a primary validation flag in response to retrieving client-side model parameters; and – in paragraphs [0119]-[0122] (In some configurations, an outlier detector filter may optionally be included to detect individual weight updates or users/devices with repeated weight updates that indicate issues or potential attacks. The outlier filter may test the weight updates against the population of weight updates. For example, the distribution of the updates for a given weight value may be computed. If a weight update is beyond a targeted number of standard deviations, it may be identified as an outlier. If a given gradient update is noted as an outlier, it may be left out for the current round of weight updates or may be given a smaller weighting in the update. If a user is flagged as repeatedly providing outlier weight updates, the updates may be flagged for further investigation or the user may be flagged permanently as a user who may be intentionally or unintentionally attacking the model accuracy. In some aspects, flagged users may have their weight updates added in with less contribution than non-flagged users.)
an accuracy calculator to: in response to detecting the primary validation flag, perform a secondary validation corresponding to the client-side model parameters using a server-side ground truth data set; and – in paragraphs [0112]-[0122] (If a user is flagged as repeatedly providing outlier weight updates, the updates may be flagged for further investigation or the user may be flagged permanently as a user who may be intentionally or unintentionally attacking the model accuracy. In some aspects, flagged users may have their weight updates added in with less contribution than non-flagged users. Because the models pushed out or distributed to the users may support active inference in addition to learning new model updates, it may be useful to validate the updated model. For example, in some aspects, the model performance may be validated to ensure that the new learned weights do not overly degrade the inference performance. On the other hand, when inference performance is overly degraded, corrective action may be initiated. The updated model performance may be measured on a validation data set. In one example, an updated model performance may be measured by computing an accuracy or F-score for object recognition. In this example, the updated model may be distributed or pushed out only if the validation performance does not decrease by more than a predetermined amount (e.g., a defined percentage or a fixed difference). If the performance does decrease by more than the targeted amount, corrective measures may be implemented. For example, in some aspects, the model update may be disregarded for a period (e.g., for this round), a notification may be sent to a user (e.g., to reset their delta weights and/or use current model or a prior model).)
determine whether to update the global model with the client-side model parameters based on a comparison of results of the secondary validation and a validation threshold. – in paragraph (In some aspects, a line search in the gradient direction may be used. For example, this may be done by computing several potential updated models with different learning rates and using the model with the best validation performance, the model with the largest learning rate satisfying the target validation performance threshold, or a model selected as a function of the validation performance results. In some aspects, an outlier detector, as described below, may identify a subset of users' weights to remove/ignore, for example. The updated model may then be re-computed based on the remaining weights. The updated model may also be subjected to retesting and validation processes. If the model still does not meet the target metrics, additional or more restrictive outlier filters may be used. In addition, a sanity check of the validation data set may be performed to ensure the validation data set is not getting old (e.g., missing new objects such as new phones, cars, etc., that are driving feature learning and update the validation dataset as appropriate).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karame with Julian to include a data aggregator to search for a primary validation flag in response to retrieving client-side model parameters; and an accuracy calculator to: in response to detecting the primary validation flag, perform a secondary validation corresponding to the client-side model parameters using a server-side ground truth data set; and determine whether to update the global model with the client-side model parameters based on a comparison of results of the secondary validation and a validation threshold, as taught by Julian, in paragraph [0078], to learn a model in a distributed loosely coordinated way while devices also use the model.

Claims 2, 10, 18. Combination of Karame and Julian teaches The computer system as defined in claim 1 – refer to the indicated claim for reference(s).

Julian further teaches:
wherein the accuracy calculator is to authorize updating of the global model when the results of the secondary validation satisfy the validation threshold. – in paragraphs [0112]-[0122] (If a user is flagged as repeatedly providing outlier weight updates, the updates may be flagged for further investigation or the user may be flagged permanently as a user who may be intentionally or unintentionally attacking the model accuracy. In some aspects, flagged users may have their weight updates added in with less contribution than non-flagged users. Because the models pushed out or distributed to the users may support active inference in addition to learning new model updates, it may be useful to validate the updated model. For example, in some aspects, the model performance may be validated to ensure that the new learned weights do not overly degrade the inference performance. On the other hand, when inference performance is overly degraded, corrective action may be initiated. The updated model performance may be measured on a validation data set. In one example, an updated model performance may be measured by computing an accuracy or F-score for object recognition. In this example, the updated model may be distributed or pushed out only if the validation performance does not decrease by more than a predetermined amount (e.g., a defined percentage or a fixed difference). If the performance does decrease by more than the targeted amount, corrective measures may be implemented. For example, in some aspects, the model update may be disregarded for a period (e.g., for this round), a notification may be sent to a user (e.g., to reset their delta weights and/or use current model or a prior model).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karame with Julian to include wherein the accuracy calculator is to authorize updating of the global model when the results of the secondary validation satisfy the validation threshold, as taught by Julian, in paragraph [0078], to learn a model in a distributed loosely coordinated way while devices also use the model.

Claims 3, 11, 19. Combination of Karame and Julian teaches The computer system as defined in claim 1 – refer to the indicated claim for reference(s).

Julian further teaches:
wherein the accuracy calculator is to prohibit updating of the global model when the results of the secondary validation do not satisfy the validation threshold. – in paragraphs [0112]-[0122] (If a user is flagged as repeatedly providing outlier weight updates, the updates may be flagged for further investigation or the user may be flagged permanently as a user who may be intentionally or unintentionally attacking the model accuracy. In some aspects, flagged users may have their weight updates added in with less contribution than non-flagged users. Because the models pushed out or distributed to the users may support active inference in addition to learning new model updates, it may be useful to validate the updated model. For example, in some aspects, the model performance may be validated to ensure that the new learned weights do not overly degrade the inference performance. On the other hand, when inference performance is overly degraded, corrective action may be initiated. The updated model performance may be measured on a validation data set. In one example, an updated model performance may be measured by computing an accuracy or F-score for object recognition. In this example, the updated model may be distributed or pushed out only if the validation performance does not decrease by more than a predetermined amount (e.g., a defined percentage or a fixed difference). If the performance does decrease by more than the targeted amount, corrective measures may be implemented. For example, in some aspects, the model update may be disregarded for a period (e.g., for this round), a notification may be sent to a user (e.g., to reset their delta weights and/or use current model or a prior model).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karame with Julian to include wherein the accuracy calculator is to prohibit updating of the global model when the results of the secondary validation do not satisfy the validation threshold, as taught by Julian, in paragraph [0078], to learn a model in a distributed loosely coordinated way while devices also use the model.

Claims 4, 12, 20. Combination of Karame and Julian teaches The computer system as defined in claim 3 – refer to the indicated claim for reference(s).

Julian further teaches:
wherein the training manager is to: send a second modeling plan to the client-side resources in response to rejecting the client-side modeling parameters; and cause the client-side resources to execute the second modeling plan instead of the first modeling plan. – in paragraphs [0112]-[0122] (If a user is flagged as repeatedly providing outlier weight updates, the updates may be flagged for further investigation or the user may be flagged permanently as a user who may be intentionally or unintentionally attacking the model accuracy. In some aspects, flagged users may have their weight updates added in with less contribution than non-flagged users. Because the models pushed out or distributed to the users may support active inference in addition to learning new model updates, it may be useful to validate the updated model. For example, in some aspects, the model performance may be validated to ensure that the new learned weights do not overly degrade the inference performance. On the other hand, when inference performance is overly degraded, corrective action may be initiated. The updated model performance may be measured on a validation data set. In one example, an updated model performance may be measured by computing an accuracy or F-score for object recognition. In this example, the updated model may be distributed or pushed out only if the validation performance does not decrease by more than a predetermined amount (e.g., a defined percentage or a fixed difference). If the performance does decrease by more than the targeted amount, corrective measures may be implemented. For example, in some aspects, the model update may be disregarded for a period (e.g., for this round), a notification may be sent to a user (e.g., to reset their delta weights and/or use current model or a prior model).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karame with Julian to include wherein the training manager is to: send a second modeling plan to the client-side resources in response to rejecting the client-side modeling parameters; and cause the client-side resources to execute the second modeling plan instead of the first modeling plan, as taught by Julian, in paragraph [0078], to learn a model in a distributed loosely coordinated way while devices also use the model.

Claims 6, 14, 22. Combination of Karame and Julian teaches The computer system as defined in claim 1 – refer to the indicated claim for reference(s).

Julian further teaches:
wherein the first modeling plan includes a transmission schedule for the client-side resources. – in paragraph [0105] (The mobile devices may send the updates in response to server requests or in combination with periodic scheduled updates.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karame with Julian to include wherein the first modeling plan includes a transmission schedule for the client-side resources, as taught by Julian, in paragraph [0078], to learn a model in a distributed loosely coordinated way while devices also use the model.

Claims 7, 15, 23. Combination of Karame and Julian teaches The computer system as defined in claim 6 – refer to the indicated claim for reference(s).

Julian further teaches:
wherein the transmission schedule includes at least one of a target epoch, a quantity of training dataset iterations, a periodicity of communication with a server for a next training iteration, or a quantity of training samples to be processed by the client-side resources. – in paragraph [0105] (The mobile devices (e.g., smartphones) may send their model weight updates ΔW.sub.0,i for collection via a central server/hub, in block 910. In some aspects, the model weight updates may be sent to the central server on a periodic basis, such as daily, weekly, or monthly. Of course, this is merely exemplary and not limiting. For example, in some aspects, the mobile devices may send back updates in response to a request from the server (e.g., the server may poll for updates). The mobile devices may send the updates in response to server requests or in combination with periodic scheduled updates. In yet another example, the updates may be sent back based on an accumulation of training examples (e.g., taking a time of pictures since the last supplied update or a number of pictures since the last supplied update).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karame with Julian to include wherein the transmission schedule includes at least one of a target epoch, a quantity of training dataset iterations, a periodicity of communication with a server for a next training iteration, or a quantity of training samples to be processed by the client-side resources, as taught by Julian, in paragraph [0078], to learn a model in a distributed loosely coordinated way while devices also use the model.

Claims 8, 16, 24. Combination of Karame and Julian teaches The computer system as defined in claim 1 – refer to the indicated claim for reference(s).
Karame teaches:
wherein the global model is to cause the client-side resources to at least one of identify computing device types or perform anomaly detection. – in paragraph [0036] (Performing the analysis of class-specific misclassification rates can include: applying test data to the current state of the machine learning model to obtain predictions; comparing the predictions to expected labels to obtain a misclassification distribution; applying at least one metric to determine one or more aggregation of distances; and flagging the current state of the model as poisoned based upon the one or more distances exceeding a threshold.)

Claim(s) 5, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karame et al. (Pub. No.: US 2021/0051169, hereinafter, “Karame”) in view of Julian et al. (Pub. No.: US 2015/0324686, hereinafter, “Julian”), and further in view of Huth et al. (Pub. No.: US 2021/0256309, hereinafter, “Huth”).
Claims 5, 13, 21. Combination of Karame and Julian teaches The computer system as defined in claim 1 – refer to the indicated claim for reference(s).

Combination of Karame and Julian does not explicitly teach:
wherein the first modeling plan includes tokenized model parameters devoid of telemetry labels.
However, Huth teaches:
wherein the first modeling plan includes tokenized model parameters devoid of telemetry labels. – in paragraph [0169] (Each client device identifier in the client device identifier set is an anonymized client device identifier. In this regard, the anonymized client device identifier may be utilized to refer to associated data (e.g., a masked client model on the without exposing information about the client device.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karame and Julian with Huth to include wherein the first modeling plan includes tokenized model parameters devoid of telemetry labels, as taught by Huth, in paragraph [0001], to provide implementations for efficient, privacy-preserving model generation and distribution in a federated learning environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449